Court of Appeals
                                  First District of Texas
                                         BILL OF COSTS

                                           No. 01-14-00291-CV

               Methodist Health Centers d/b/a Houston Methodist Sugar Land Hospital

                                                    v.

            Patty Crawford and Harry Smith, Individually and as heirs of Jeanette Smith

         NO. 13-DCV-208281 IN THE 434TH DISTRICT COURT OF FORT BEND COUNTY


  TYPE OF FEE              CHARGES              PAID/DUE               STATUS                 PAID BY
   RPT RECORD                $186.00           04/24/2014                PAID                    ANT
     MT FEE                  $10.00            04/17/2014               E-PAID                   ANT
STATEWIDE EFILING            $20.00            04/09/2014               E-PAID                   ANT
     FILING                  $175.00           04/09/2014               E-PAID                   ANT
   The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                      $391.00.
                    Court costs in this case have been taxed in this Court’s judgment

          I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
 certify that this is a true statement of the costs of appeal in this case.

                                                          IN TESTIMONY WHEREOF, witness my
                                                          hand and the seal of the Court of Appeals for the
                                                          First District of Texas, this January 23, 2015.